 Case 4:16-cr-00352-LGW-CLR Document 141 Filed 04/24/20 Page 1 of 4




               In the United States District Court
               for the Southern District of Georgia
                        Savannah Division
UNITED STATES OF AMERICA,


        v.                                       CR 416-352
                                                 CV 419-132
MICHAEL BEVANS-SILVA,

        Defendant.


                                  ORDER

        Before the Court is Defendant Michael Bevans-Silva’s Motion

for Writ of Mandamus.         Dkt. No. 139.     For the reasons below,

Bevans-Silva’s motion is DENIED.

                                BACKGROUND

        On January 12, 2018, under a written plea agreement, Bevans-

Silva pleaded guilty to possession of a firearm by a prohibited

person, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count

I). Dkt. Nos. 85, 86. In June 2018, the Court sentenced Bevans-

Silva     to    sixty-three   months’   imprisonment,    to   be      served

concurrently with any related state sentence and consecutively to

any state probation revocation sentence, followed by three years’

supervised release.     Dkt. No. 108.     Bevans-Silva directly appealed

to the Eleventh Circuit Court of Appeals but eventually voluntarily

dismissed that appeal in order to pursue a 28 U.S.C. § 2255 motion
 Case 4:16-cr-00352-LGW-CLR Document 141 Filed 04/24/20 Page 2 of 4



to   vacate      his    conviction.       Dkt.    Nos.       121,   131.   The     §   2255

proceedings are ongoing.              According to the Bureau of Prisons’

(“BOP”) website, Bevans-Silva is currently incarcerated at FMC

Butner in Butner, North Carolina, with a projected release date of

January 4, 2021.

      Bevans-Silva now moves the Court for a “Writ of Mandamus or

more specifically for a Decision in the § 2255 proceedings . . .

due to the COVID 19 crisis.”               Essentially, Bevans-Silva requests

an expedited decision on his 2255 motion because of COVID-19.

                                     DISCUSSION

      Bevans-Silva’s motion is denied for several reasons.                         First,

mandamus    is    not     the    proper   avenue       for    the   relief    he   seeks.

“Plaintiffs cannot invoke the extraordinary remedy of mandamus

[when] they have an alternative ‘avenue of relief.’”                             Lifestar

Ambulance Serv., Inc. v. United States, 365 F.3d 1293, 1295 (11th

Cir. 2004) (quoting Mallard v. U.S. District Court, 490 U.S. 296,

309 (1989)).       Title 28 U.S.C. § 2255 establishes a comprehensive

method     by    which     Bevans-Silva          may    collaterally         attack    his

conviction.       “The Supreme Court has made clear that ‘[o]rdinarily

mandamus may not be resorted to as a mode of review where a

statutory method of appeal has been prescribed.’” Id. (quoting

Roche v. Evaporated Milk Ass'n, 319 U.S. 21, 27–28 (1943)).

      Secondly, to the extent Bevans-Silva is separately requesting

compassionate          release   based    upon     the       COVID-19   pandemic,      his

                                            2
 Case 4:16-cr-00352-LGW-CLR Document 141 Filed 04/24/20 Page 3 of 4



request is more properly raised under 18 U.S.C. § 3582(c)(1)(A)

and is not cognizable under 28 U.S.C. § 2255.       See Waters v. Rios,

No. 17-1367, 2017 WL 3668761, at *3 (D. Minn. Aug. 23, 2017)

("[T]he granting of compassionate release is not related to the

underlying validity of a prisoner's conviction or sentence and

thus is inappropriate for a § 2255 petition.").        Moreover, Bevans-

Silva has not averred that he has exhausted his administrative

remedies with the BOP as required by 18 U.S.C. § 3582(c)(1)(A).

     The BOP has an administrative process in place to determine

how best to respond to the risk each individual inmate faces from

COVID-19.   The exhaustion requirement allows the BOP to apply that

process in a timely and orderly manner without giving preferential

treatment to inmates who prematurely file motions with the Court.

Having   found   that   Bevans-Silva    has   failed   to   exhaust   his

administrative remedies, the Court concludes that it does not have

jurisdiction to decide Bevans-Silva’s request. See United States

v. Matthews, No. 5:01-cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr.

10, 2020) (“Because ‘[n]othing in the record . . . indicates

[petitioner] exhausted his administrative remedies before filing

his request,’ the Court does not have jurisdiction to consider the

motion.” (quoting United States v. Coates, 775 F. App'x 669, 671

(11th Cir. 2019))).




                                    3
 Case 4:16-cr-00352-LGW-CLR Document 141 Filed 04/24/20 Page 4 of 4



                               CONCLUSION

     Accordingly, Bevans-Silva’s motion, dkt. no. 139, is DENIED

to the extent he requests a Writ of Mandamus and DISMISSED to the

extent   he   requests   compassionate      release   under   18      U.S.C.

§ 3582(c)(1)(A).



     SO ORDERED, this 24th day of April, 2020.




                                 __________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                    4
